                                                                                  FILED IN THE
                                                                              U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON


1
                                                                         Apr 02, 2020
2                                                                            SEAN F. MCAVOY, CLERK


3                                UNITED STATES DISTRICT COURT
4                             EASTERN DISTRICT OF WASHINGTON
5     UNITED STATES OF AMERICA,
                                                         No.    2:20-CR-0040-WFN-1
6                                 Plaintiff,
                                                         PROTECTIVE ORDER PURSUANT
7             -vs-                                       TO 18 U.S.C. § 3509, REGARDING
8                                                        IDENTIFICATION OF MINOR
      DANIEL OSORNO,                                     VICTIMS
9                                 Defendant.
10
11            The Court has read and considered the Government's unopposed Motion for a
12   Protective Order (ECF No. 6) pursuant to 18 U.S.C. § 3509, regarding protecting the
13   identities of minor children, with regard to Defendant Daniel Osorno ("Defendant"). The
14   Court has viewed the file and the Motion and is fully informed. Accordingly,
15            IT IS ORDERED that the Government's unopposed Motion for a Protective Order,
16   filed April 2, 2020, ECF No. 6, is GRANTED.
17            The privacy protection measures mandated by 18 U.S.C. § 3509(d) that apply when a
18   case involves a person under the age of eighteen years who is alleged to be a victim of a
19   crime of sexual exploitation, or a witness to a crime committed against another person, apply
20   to this case.
21            All persons acting in this case in a capacity described in 18 U.S.C. § 3509(d)(1)(B),
22   shall:
23            1. Keep all documents that disclose the names, identities, or any other information
24   concerning children in a secure place to which no person who does not have reason to know
25   their contents has access; and
26            2. Disclose such documents or the information in them that concerns children only
27   to persons who, by reason of their participation in the proceeding, have reason to know such
28   information.



     PROTECTIVE ORDER - 1
1          3. Not permit Defendant himself to review discovery outside the presence of defense
2    counsel or a defense investigator.
3          4. Not permit Defendant to keep discovery in his own possession outside the
4    presence of defense counsel or a defense investigator.
5          5. Not permit Defendant to keep, copy, or record the identities of any child or victim
6    identified in discovery in this case.
7          All papers to be filed in Court that disclose the names or any other information
8    identifying or concerning children shall be filed under seal without necessity of obtaining a
9    Court order, and that the person who makes the filing shall submit to the Clerk of the Court –
10         1. The complete paper to be kept under seal; and
11         2. The paper with the portions of it that disclose the names or other information
12   identifying or concerning children redacted, to be placed in the public record.
13         The parties and the witnesses shall not disclose children’s identities during
14   proceedings in this case. The parties and witnesses will refer to the alleged minor victims
15   only by using agreed-upon initials or pseudonyms (e.g., "Minor Victim 1"), rather than their
16   bona fide names, in motions practice, opening statements, during the presentation of
17   evidence, in closing arguments, and during sentencing.
18         The Government may produce discovery to the defense that discloses the identity and
19   images of alleged minor victims in this case, in order to comply with the Government's
20   discovery obligations. Defendant, the defense team, Defendant's attorneys and investi-
21   gators, and all of their externs, employees, and/or staff members, shall keep this information
22   confidential as set forth above.
23         This Protective Order shall apply to any attorneys who subsequently become counsel
24   of record, without the need to renew or alter the Protective Order.
25         This Protective Order shall apply to the personal identifying information and images
26   of any minors who are identified over the course of the case, whether or not such minors are
27   known to the Government and/or Defendant at the time the Protective Order is entered by
28   the Court.


     PROTECTIVE ORDER - 2
1             The District Court Executive is directed to file this Order and provide copies to
2    counsel.
3             DATED this _____
                          2nd day of April, 2020.
4
5                                                  WM. FREMMING NIELSEN
6    04-02-20-1                             SENIOR UNITED STATES DISTRICT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     PROTECTIVE ORDER - 3
